DETAILED ACTION
Summary
This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 16 August 2021 for the application filed 22 December 2020. Claims 1-4 are pending:
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2020-139035 filed 20 August 2020; JP2019-238353 filed 27 December 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 21 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/130,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1).
	Regarding Claim 1, FURUNO discloses a composite semipermeable membrane useful in applications as a reverse osmosis membrane for, e.g., the desalination of seawater or brine (i.e., a composite semipermeable membrane… is a reverse osmosis membrane; pg. 2, par. 1-2). The composite semipermeable membrane comprises a substrate 3, a porous support 4 provided on the substrate 3 and a separation functional layer 5 provided on the porous support 4 (i.e., a composite semipermeable membrane comprising a substrate, a porous layer provided on the substrate, and a membrane separation layer provided on the porous layer; pg. 2, par. 7; pg. 3, par. 3). The porous support 4 further comprises a dense layer 40 and a macrovoid layer 41 (§1-2 Porous Support; pg. 4, par. 10) and is formed of a thermoplastic resin, preferably polyvinylidene fluoride (§1-2 Porous Support; pg. 4, par. 4-6). The surface of the porous support 4 has surface pores having diameters of 1 nm or more and 50 nm or less (§1-2 Porous Support; pg. 5, par. 5), e.g., “fine pores with a diameter of 1 to 30 nm” (pg. 7, par. 3). Absent showings of unexpected results, criticality, or non-obviousness, such a disclosure of surface pores having diameters of 1 nm or more and 50 nm or less overlaps with the claimed range of an average pore diameter on a surface of the porous layer rang[ing] from 5 nm to 50 nm, and therefore establishes a case of prima facie obviousness (MPEP 2144.05). Finally, FURUNO discloses the separation functional layer 5 is a crosslinked polyamide separation functional layer (i.e., wherein the membrane separation layer consists of a crosslinked polyamide; §1-2 Separation Function Layer, pg. 5, par. 9; §2-2 Step of Forming Separation Function Layer, pg. 9, par. 6).
FURUNO is deficient in explicitly disclosing the porous layer contains a crystalline polymer and that a crystallinity of the crystalline polymer is 30% or more and 50% or less.
	However, FURUNO discloses polyvinylidene fluoride (PVDF), which is a semi-crystalline polymer (LIU, Introduction, pars. 1, 3, pg. 390). Furthermore, the degree of crystallinity of a polymer is considered a property inherent to PVDF-based materials. For instance, LIU discloses that PVDF is a semi-crystalline polymer with a 35-70% range in crystallinity (§Introduction, pars. 1, 3, pg. 390); this overlaps with the claimed range of a crystallinity of the crystalline polymer is 30% or more and 50% or less and therefore, absent showings of unexpected results, criticality, or non-obviousness, establishes a case of prima facie obviousness (MPEP 2144.05). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Furthermore, LIU discloses that PVDF crystallinity can be controlled by a number of variables, including molecular weight, molecular weight distribution, polymerization method, and thermal history, and that crystallinity determines the mechanical properties of PVDF (§Introduction, par. 3, pg. 390). As further evidenced by SMITH, fluoropolymer compositions maintain good mechanical properties, such as toughness, at relatively low crystallinities of 5-60% (p0021, p0043). Thus, given this relationship between toughness and crystallinity, one of ordinary skill in the art would find it advantageous to use a PVDF crystallinity at the lower end of the 35-70% range disclosed by LIU as motivated by SMITH. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 2, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support 4 is formed of a thermoplastic resin, preferably polyvinylidene fluoride (i.e., wherein the crystalline polymer is a fluoropolymer; §1-2 Porous Support; pg. 4, par. 4-6).
Regarding Claim 3, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 2. FURUNO further discloses the porous support 4 is formed of a thermoplastic resin, preferably polyvinylidene fluoride (i.e., wherein the fluoropolymer is… polyvinylidene fluoride; §1-2 Porous Support; pg. 4, par. 4-6).
Regarding Claim 4, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porosity of the porous support 4 is 30% or more and 70% or less (pg. 5, par. 6), which reads upon the claimed range of a porosity of the porous layer is 30% or more and 70% or less.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777